                     Case 1-19-46073-ess                             Doc 1-1   Filed 10/07/19     Entered 10/07/19 12:03:08



 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                              Chapter     7
 IN RE:  Cherylann Richins-Murray
                                                                                     Case No.:

                                      Debtor(s)                                      STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, Bruce Weiner, an attorney admitted to practice in this Court, state:

1. That I am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
   above-named debtor(s):




                                      Date\Time                             Services

                                                                            Initial interview, analysis of financial
                                                                            condition, etc.

                                                                            Preparation and review of
                                                                            Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $                                          1,500.00   .

Dated: October             7, 2019

                                                                         /s/ Bruce Weiner
                                                                         Bruce Weiner
                                                                         Attorney for debtor(s)
                                                                         Rosenberg Musso & Weiner, LLP
                                                                         26 Court Street
                                                                         Suite 2211
                                                                         Brooklyn, NY 11242
                                                                         718-855-6840 Fax:718-625-1966
                                                                         courts@nybankruptcy.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
